iSO-IS
                                 ELECTRONIC RECORD




COA #       12-14-00112-CR                        OFFENSE:        29.03


            Calvin Louise Rushing v. The State
STYLE:      ofTexas                               COUNTY:         Angelina

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:    217th District Court


DATE: 3/25/2015                    Publish: NO    TC CASE #:      2012-0431




                         IN THE COURT OF CRIMINAL APPEALS


          Calvin Louise Rushing v. The State of
STYLE:    Texas                                        CCA#:            430-/S-
          PRO $£-                     Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         ft /l>j<.c/                                   JUDGE:

DATE:     CWw         Z*>.   -ZWT                      SIGNED:                           PC:

JUDGE:        /3£                                      PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD